t c memo united_states tax_court diesel country truck stop inc petitioner v commissioner of internal revenue respondent docket no filed date p operated a truck stop that sold diesel_fuel and engaged in several other business activities held p underreported its income from the sale of diesel_fuel amounts determined held further p’s disputed deductions for automobile and rental expenses are disallowed burden_of_proof held further p is liable for an accuracy-related_penalty under sec_6662 i r c negligence etc steve khachatourian an officer for petitioner dale a zusi for respondent - - memorandum findings_of_fact and opinion chabot judge respondent determined a deficiency in corporate_income_tax and an accuracy-related_penalty under sec_6662 negligence etc and substantial_understatement_of_income_tax against petitioner for the fiscal_year ending date in the amounts of dollar_figure and dollar_figure respectively after concessions’ by both sides the issues for decision are as follows ‘unless indicated otherwise all subtitle and section references are to subtitles and sections of the internal_revenue_code_of_1986 as in effect for the year in issue the following table shows petitioner’s reported amounts and respondent’s adjustments and concessions as to petitioner’s unreported income from diesel_fuel sales gross cost of gross document or statement receipts goods sold profit p’s tax return--totals dollar_figure dollar_figure dollar_figure p’s p l statement--diesel big_number big_number big_number notice of deficiency----adjustments big_number big_number big_number respondent’s opening statement brief---adjustments big_number big_number big_number the parties agree that the adjustments to gross_receipts and cost_of_goods_sold relate solely to petitioner’s diesel_fuel activity on its tax_return petitioner claimed a dollar_figure rent deduction in the notice_of_deficiency respondent allowed dollar_figure and disallowed dollar_figure at trial respondent conceded dollar_figure of the dollar_figure disallowance increasing to dollar_figure the allowed rent deduction on its tax_return petitioner claimed a dollar_figure car truck expenses deduction in the notice_of_deficiency respondent disallowed the entire amount on answering brief petitioner concedes dollar_figure of the claimed amount - - whether and if so then to what extent petitioner understated its gross_income gross_receipts less cost_of_goods_sold from the sale of diesel_fuel whether and if so then to what extent petitioner is entitled to claimed sec_162 deductions for certain expenses and whether and if so then in what amount petitioner is liable for an accuracy-related_penalty under sec_6662 a findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference at the time the petition was filed petitioner was a corporation with its principal_place_of_business in le grand california background during petitioner’s fiscal_year ending date hereinafter sometimes referred to as petitioner’s fiscal petitioner was a c_corporation serop khachatourian also known as steve khachatourian hereinafter sometimes referred to as steve and andranik khachatourian also known as andy khachatourian hereinafter sometimes referred to as andy q4e- steve’s brother were petitioner’s sole shareholders steve was petitioner’s president and was responsible for petitioner’s day- to-day operations and petitioner operated a truck stop that sold diesel_fuel and gasoline and featured a minimart and a coffee shop petitioner’s books_and_records a fuel pump computer tapes during a mid-1988 federal excise_tax audit of petitioner by henry hart hereinafter sometimes referred to as hart hart asked steve to show hart the fuel pump computer tapes that underlay petitioner’s daily sales records hereinafter sometimes referred to as dsr’s discussed infra steve told hart that the underlying fuel pump computer tapes were destroyed after the information on those tapes was recorded on a dsr on date hart asked to see and was shown the fuel pump computer tape for date hart compared this fuel pump computer tape to the dsr and found that the june fuel pump computer tape showed about dollar_figure more in diesel_fuel sales than was shown on the dsr -although andy apparently figured in petitioner’s activities during petitioner’s fiscal neither side believed that he was important as a source of information in the instant case accordingly the court concluded and announced at the start of the trial that andy’s absence from the trial does not give rise to any inference under 6_tc_1158 affd 162_f2d_513 10th cir see 862_f2d_1282 7th cir 469_f2d_1183 9th cir affg on this issue and revg on another issue 51_tc_337 - - in or petitioner became a client of sahag bedevian hereinafter sometimes referred to as bedevian who provided income_tax and bookkeeping services to petitioner steve was petitioner’s primary contact with bedevian bedevian developed the dsr form for steve to track petitioner’s income and bank_deposits bedevian advised steve to keep all fuel pump computer tapes and records relating to diesel_fuel sales ina safe place bedevian told steve that if petitioner were audited then the auditor would need fuel pump computer tapes and records steve did not provide the fuel pump computer tapes to bedevian bedevian prepared the tax_return for petitioner’s fiscal which bedevian signed as tax_return_preparer on date this tax_return was filed on date in january or february of grey roberts hereinafter sometimes referred to as roberts a c p a replaced bedevian as petitioner’s accountant roberts was petitioner’s accountant for about years during his work with petitioner roberts dealt primarily with steve when roberts became petitioner’s accountant he received petitioner’s records from bedevian the records roberts received did not include any fuel pump computer tapes steve did not provide fuel pump computer tapes to roberts until after andy filed a lawsuit against steve and petitioner that lawsuit was filed at some point after the beginning of the income_tax audit that led to the instant case at some point -- - during andy’s lawsuit petitioner changed its methodology for reporting sales and at that time steve began giving the fuel pump computer tapes to roberts before petitioner changed its method for reporting sales roberts asked steve for the fuel pump computer tapes and was told by steve that these tapes had been destroyed roberts represented petitioner in the audit of petitioner’s fiscal income_tax hereinafter sometimes referred to as the income_tax audit the income_tax audit began around mid-1992 during the income_tax audit roberts gave petitioner’s bookkeeping records to respondent and met with a revenue_agent two or three times during the income_tax audit the revenue_agent gave to roberts a form that asked among other things how many gallons of diesel_fuel petitioner sold each month roberts gave the form to steve steve responded that petitioner sold big_number gallons per month b monthly inventory reconciliation sheets petitioner’s records include monthly inventory reconciliation sheets hereinafter sometimes referred to as mir’s which petitioner used to track diesel_fuel inventory petitioner’s records include a mir for each month from date through date except for date each mir includes columns for opening_inventory deliveries closing_inventory by dipstick reading metered sales and accumulated metered sales fach day petitioner’s employees were supposed to measure by dipstick the amount of diesel_fuel on hand and record this number on the month’s mir steve relied on the mir’s although he did not supervise the actual recording of the readings the photocopy mir’s submitted at trial are poor guality copies of the original handwritten sheets the combination of the handwriting and poor copy quality make many of the entries on the mir’s ambiguous the monthly totals of metered sales from the mir’s are shown in table table accumulated month metered sales gallons date big_number date big_number date big_number date big_number date big_number date no mir provided date big_number date big_number date big_number date big_number date big_number date big_number total ‘a big_number ' the accumulated metered sales for the months per the mir’s according to the last entry on each month’s mir is big_number gallons and respondent is big_number gallons the amounts in this table are the court’s addition of the daily entries in the metered sales column - - on date steve sent a letter to respondent stating that petitioner’s diesel_fuel purchases and sales for the 13-month period date through date totaled big_number gallons and that the average cost per gallon was dollar_figure on date steve sent a letter to respondent stating that petitioner’s diesel_fuel sales for the 13-month period date through date totaled big_number gallons the march letter lists petitioner’s diesel_fuel sales for each month the diesel_fuel sales per the march letter for each month in petitioner’s fiscal are shown in table table month gallons date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number total big_number a comparison of table 1--the mir’s--with table shows that steve was representing that the mir’ss were incorrect for each month for which there is a mir in the record of the instant case for petitioner’s fiscal excluding date the mir’s show big_number fewer gallons of diesel_fuel sold than steve’s march letter indicates were sold c daily sales records bach dsr cover sec_1 month of petitioner’s daily transactions petitioner’s records include a dsr for each month from january through date each dsr includes columns for bank_deposits diesel_fuel in gallons diesel_fuel sales gasoline sales taxable retail sales food retail sales labor and cash purchases each dsr also includes an extension sheet with columns written ina different hand for bank_deposits receipts and sales the photocopy dsr’s submitted at trial are poor guality copies of the original handwritten sheets the combination of the handwriting and poor copy quality make many of the entries on the dsr’s ambiguous the monthly totals of diesel_fuel sales in gallons and dollars from the dsr’s and the average retail price charged per gallon of diesel_fuel that we have calculated based on the dsr’s are shown in table table month gallons total sales sales_price gallons date big_number dollar_figure sdollar_figure4 date big_number dollar_figure date big_number dollar_figure date big_number dollar_figure date big_number dollar_figure date big_number dollar_figure total average big_number dollar_figure ‘0 ' this is the average sales_price per gallon determined by dividing the total sales in the months by the total gallons sold in the months -- - a comparison of table sec_1 and shows that steve’s march letter matches the dsr’s for each of the months february through date and the dsr for date shows big_number fewer gallons than steve’s march letter and big_number gallons more than the mir for date d purchase logs petitioner’s records include handwritten logs of diesel_fuel purchases hereinafter sometimes referred to as purchase logs the purchase logs were kept on a monthly basis and include columns labeled date check date check number invoice number company name diesel gal gas gal and amount the purchase logs were maintained by petitioner’s employees under steve’s supervision petitioner’s records include a purchase log for each month from july through date the purchase logs for date through date may have been confiscated by california authorities under a search warrant petitioner did not explain what date was recorded in the date column the dates in the date and check date columns are not chronological rather the entries in the purchase logs are organized sequentially by check number some of the entries do not match the corresponding records for instance invoice is recorded in the purchase log as having been the purchase of big_number gallons of diesel_fuel while the corresponding check shows the purchase of big_number gallons of diesel_fuel the photocopy purchase logs submitted at trial are poor guality copies of the original handwritten sheets the combination of the handwriting and poor copy quality make the purchase logs ambiguous in many places the gallons of diesel_fuel purchased that we have calculated and the cost as recorded in the purchase logs and the average cost per gallon that we have calculated are as shown in table table month gallons’ cost cost gallon date big_number dollar_figure dollar_figure5 date big_number dollar_figure date big_number dollar_figure date big_number dollar_figure date big_number dollar_figure date big_number dollar_figure total average big_number dollar_figure ' petitioner’s total for the purchase logs is big_number this includes federal excise_taxes this is the average cost per gallon determined by dividing the total cost by the total gallons purchased be profit and loss statements bedevian prepared for petitioner monthly profit and loss statements hereinafter sometimes referred to as pls’s each pls lists petitioner’s operating_expenses income cost of sales gross_profit and net_profit_or_loss for the current month and the year to date bedevian used the dsr’s to prepare the income portions of the pls’s table shows diesel_fuel sales net of diesel_fuel excise and sale taxes as set forth on the pls’s for january february april may and date--the only pls’s introduced as evidence table month diesel_fuel sales date dollar_figure date big_number date big_number date big_number date big_number total big_number on petitioner’s fiscal tax_return it reported gross_receipts cost_of_goods_sold and gross_profit in gross ée not broken down according to the different activities carried on at its truck stop the amounts so reported match the year to date amounts on the last pls which show the separate results for each activity table shows selected information from the last pls and shows the percentages for diesel_fuel table diesel_fuel as category totals diesel_fuel percent of total income dollar_figure dollar_figure gross_receipts cost of sales big_number big_number gross_profit big_number big_number minus claimed business_expenses a automobile expenses petitioner had an american express corporate card account in the name of atn s khatchatourian sic credit cards on this account were issued to steve andy roubik khachatourian another brother of steve’s peter soghomonia and carl ledbetter american express monthly summary statements issued during of the months of petitioner’s fiscal show charges totaling about dollar_figure petitioner owned a mercedes 560sl automobile hereinafter referred to as the mercedes steve used the mercedes as his personal car petitioner paid the expenses of the mercedes on its fiscal tax_return petitioner claimed a dollar_figure car truck expenses deduction in the notice_of_deficiency respondent disallowed this entire amount b rent expenses in petitioner steve and andy entered into a lease agreement under which steve and andy leased to petitioner the land on which petitioner’s truck stop was located under this year lease petitioner was to pay dollar_figure per month rent to steve and andy on his income_tax return steve reported receiving dollar_figure rent income from petitioner -- on its fiscal tax_return petitioner claimed a dollar_figure rent expenses deduction in the notice_of_deficiency respondent disallowed dollar_figure of this amount at trial respondent conceded that petitioner is entitled to deduct rent expenses of dollar_figure all of the underpayment_of_tax for petitioner’s fiscal is attributable to petitioner’s negligence opinion it omitted income petitioner argues that although its records were incomplete it demonstrated through the documents provided and through testimony that petitioner sold big_number gallons of diesel_fuel during fiscal and the retail price per gallon of diesel_fuel asserted by respondent i sec_30 cents higher than the price actually charged by petitioner in fact petitioner asserts if appropriate adjustments were made to respondent’s numbers then they would show that petitioner overstated income by approximately dollar_figure opening brief or big_number answering brief also petitioner claims that the reason its records were incomplete is that many of the records were confiscated by the california board_of equalization and never returned to petitioner respondent argues that the testimony and documents provided by petitioner are insufficient to establish that -- - respondent was not justified in reconstructing petitioner’s gross_receipts using the lundberg study described infra the evidence and testimony provided by petitioner are inadequate to establish the amount of petitioner’s gross_income from the sale of diesel_fuel and respondent’s calculations after concessions noted supra note are supported by the evidence we agree in general with respondent a preliminary both sides agree that during petitioner’s fiscal petitioner sold diesel_fuel and gasoline and operated at its truck stop a minimart and a coffee shop petitioner’s fiscal tax_return does not identify any income_or_deduction items as being related to a specific one of the foregoing activities the parties have stipulated that the notice_of_deficiency adjustments for sales and cost of goods relate solely to diesel_fuel they also have stipulated to a profit and loss statement that breaks down gross_receipts and cost_of_goods_sold among the foregoing activities under the circumstances we have interpreted petitioner’s tax_return and respondent’s notice_of_deficiency as dealing with the amounts shown as sales diesel and purch diesel_fuel on the stipulated date pls respondent does not dispute the correctness of the gross_receipts and cost_of_goods_sold of any nondiesel activity shown on the stipulated pls’s see supra note b discussion justification for reconstruction respondent’s determinations as to matters of fact in the notice_of_deficiency are presumed to be correct and petitioner has the burden of proving otherwise see rule a 290_us_111 328_f2d_703 10th cir affg bassett v commissioner tcmemo_1963_10 gross_income includes income derived from business see sec_61 every person subject_to income_tax is required to keep books_and_records that establish the amount of gross_income and deductions shown by that person on that person’s income_tax return see sec_6001 sec_1_6001-1 income_tax regs if ‘unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure sec_6001 provides in pertinent part as follows sec_6001 notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title title_26 the internal_revenue_code_of_1986 or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 records a in general except as provided in paragraph b of this section relating to farmers and wage-earners any person subject_to tax under subtitle a of the code relating continued the books_and_records are regularly kept in the course of the taxpayer’s business then they will not be disregarded absent a showing that they are inadequate or erroneous see 437_f2d_1067 7th cir affg in part and revg in part medd v commissioner tcmemo_1968_ 59_tc_846 however the commissioner is not bound to accept a taxpayer’s books_and_records at face value the books_and_records may be more consistent than truthful see 348_us_121 even when the taxpayer keeps books_and_records that support the tax_return as filed an inquiry outside of the books_and_records may be necessary because the books_and_records may support the tax_return as filed yet omit taxable_income see 287_f2d_878 5th cir when a taxpayer fails to keep adequate_records the commissioner is authorized to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income see sec_446 holland v united_states supra 695_f2d_145 continued to income taxes shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information -- - 5th cir 394_f2d_366 5th cir affg tcmemo_1966_81 the reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances see 116_f3d_1309 9th cir 54_tc_1530 40_tc_30 the commissioner has latitude in determining which method of reconstruction to apply when taxpayers fail to maintain adequate_records see 92_tc_661 once the commissioner has reconstructed a taxpayer’s income the burden is on the taxpayer to demonstrate that the commissioner’s determination is excessive see mallette bros const co inc v united_states f 2d pincite giddio v commissioner t c pincite our examination of the materials in the record convinces us that petitioner’s books_and_records as to diesel_fuel sales contain sufficient inconsistencies with each other and with petitioner’s tax_return as to warrant respondent’s efforts to reconstruct petitioner’s income from this source as to petitioner’s income from gasoline sales the mini-mart and the coffee shop see supra a preliminary bedevian who prepared petitioner’s fiscal tax_return told steve to keep petitioner’s fuel pump computer tapes in a safe place steve did not give these tapes to bedevian roberts bedevian’s successor as petitioner’s accountant did not receive these tapes until steve gave them to roberts after andy sued steve and petitioner before then when roberts asked for these tapes steve responded that these tapes had been destroyed thus petitioner’s fuel pump computer tapes were not relied on in the preparation of petitioner’s fiscal tax_return steve kept these tapes from petitioner’s accountants and the one bit of evidence we have as to these tapes’ accuracy is hart’s mid- comparison of one tape with that day’s dsr which showed that that tape’s total diesel sales amount was about dollar_figure higher than the dsr’s amount we conclude that the evidence of record as to petitioner’s fuel pump computer tapes supports respondent’s determination to reconstruct petitioner’s diesel_fuel sales income steve’s early letters to respondent repudiated the mir’s in total and the second letter repudiated each month’s mir see supra text at table sec_1 and we conclude that the evidence of record as to petitioner’s mir’ss support respondent’s determination to reconstruct petitioner’s diesel_fuel sales income steve testified that petitioner’s employees copied the fuel pump computer tapes information--gallons and dollars--onto the dsr’s and that the dsr’s and fuel pump computer tapes were then sent on to bedevian bedevian testified that he did not receive - - the fuel pump computer tapes hart testified that steve told him that he destroyed the fuel pump computer tapes after the information was copied onto the dsr’s the one fuel pump computer tape hart examined was from the day immediately before the date that hart asked for the fuel pump computer tape in this clash of testimonies we believe bedevian and hart in any event we do not have the fuel pump computer tapes that could have been used in auditing petitioner’s fiscal tax_return as we have noted the dsr’s that we have do not match the mir’s that we have as to diesel_fuel gallons sold the dsr’s figures as to receipts from diesel_fuel sales imply prices significantly less than the lundberg survey shows as retail diesel_fuel prices in that part of the country at that time of year ’ we conclude that the evidence of record as to petitioner’s dsr’s supports respondent’s determination to reconstruct petitioner’s diesel_fuel sales income respondent’s determination that petitioner omitted gross_income from its diesel_fuel retail activity is the consequence of respondent’s determination that petitioner underreported both its receipts from and its cost_of_goods_sold for this activity respondent takes the position that the receipts underreporting far exceeds the cost underrporting---this excess is the measure of ‘compare supra table with infra table --- - petitioner’s omitted income see supra note the foregoing books_and_records deal with the amount of petitioner’s receipts as indicated supra we believe the flaws in those books_and_records justify respondent in reconstructing petitioner’s income the purchase logs deal with petitioner’s costs although we have noticed flaws in these books_and_records as well neither party challenges the overall accuracy or usefulness of this cost information however the purchase logs in the record herein cover less than half of petitioner’s fiscal we proceed then to evaluate respondent’s reconstruction the centerpiece of which is the report and testimony of trilby lundberg reconstruction respondent reconstructed petitioner’s diesel_fuel gross_income by making adjustments to gross_receipts and cost_of_goods_sold we consider the elements of these items in the following order a number of gallons sold b sale price per gallon and c number and price of gallons bought a number of gallons sold we conclude that of the different records of diesel_fuel sales that petitioner maintained the mir’s have the greatest appearance of correctness as to the number of gallons sold respondent chose to use the mir’s petitioner has not persuaded us that there is a better alternative -- - we direct that in the rule computation the number of gallons of diesel_fuel that petitioner sold each month during petitioner’s fiscal shall be the number shown on table supra these numbers are the same as those respondent used except in two respects firstly as indicated supra in note to table our addition of the daily metered amounts leads to totals slightly less than respondent’s totals secondly we do not have an mir for date respondent averaged the totals for the other months to derive a december amount because of seasonal trends in fuel sales we conclude that it is preferable to derive a december amount by averaging the totals for the adjoining months date and date as shown in table rather than averaging all months on opening brief petitioner contends as follows petitioner contends that it only sold big_number gallons of diesel_fuel during the tax_year ending date the respondent estimated the number of gallons of diesel_fuel sold for the tax_year ending date by averaging the actual gallons sold per month for seven months and extending it out for a period of months respondent’s method of determining the claimed gallons sold again was unreliable and inaccurate as appeared from the testimony of steve khachatourian who testified as to the actual gallons sold we reject petitioner’s contention for the following reasons firstly contrary to petitioner’s contention respondent proposes to use petitioner’s mir’s for the months for which those records are available and averaging those months’ amounts to provide an amount for the month for which we do not have an mir-- - - date this is what the record shows see supra table this is what respondent’s agent plainly testified to at trial when she painstakingly reviewed each month’s sales figures as shown on the mir’s petitioner’s contention as to respondent’s position is contradicted by the record secondly petitioner’s contention that it sold only big_number gallons of diesel_fuel during the tax_year ending date is contradicted by steve’s date letter to respondent stating that petitioner sold big_number gallons of diesel_fuel during petitioner’s fiscal see supra table and associated text petitioner has not explained the roughly thousand-gallon discrepancy between steve’s letter and its contention on brief thirdly petitioner has failed to direct our attention to anything in the record supporting its position on brief that it sold only big_number gallons we have unsuccessfully searched the record giving special care to steve’s testimony for evidence supporting petitioner’s contention we note that petitioner does not repeat this contention in its answering brief in light of the record herein including the contradictions among petitioner’s books_and_records and the statements in ‘a stipulated exhibit suggests that the income reconstruction in the notice_of_deficiency may have been prepared on the basis that petitioner describes however respondent abandoned that position see supra note -- - steve’s letter we conclude that respondent’s reconstruction as we have slightly modified it is the best that can be done to determine how much diesel_fuel petitioner sold during its fiscal bob sale price per gallon steve testified that each day petitioner’s employees copied from the fuel pump computer tapes onto the dsr’s the totals of diesel_fuel sales in gallons and in dollar receipts steve testified that each month he sent to bedevian the dsr for that month together with the fuel pump computer tapes for that month bedevian testified that he told steve to keep the fuel pump computer tapes as a backup that would be needed if petitioner were audited and that bedevian never received any fuel pump computer tapes roberts testified that he did not begin to receive fuel pump computer tapes until andy filed a lawsuit against petitioner and steve some time after the end of the year in issue as we have noted the dsr’s differed substantially from the mir’s as to the numbers of gallons sold see supra table sec_1 and in light of this conflict of evidence and the absence of backup evidence for the amounts of receipts listed in the dsr’s we conclude that the record in the instant case does not include any credible support for the diesel_fuel sales receipts amounts shown on petitioner’s pls’s and folded into petitioner’s fiscal tax_return see supra a preliminary - - in such circumstances the courts have found the use of statistical information appropriate ’ see e g 786_f2d_1063 1l1ith cir approving the commissioner’s income determination based on a bureau of labor statistics report that indicated the cost of living ina particular geographical area affg tcmemo_1984_536 680_f2d_1268 9th cir approving the commissioner’s use of the consumer_price_index to determine income for the years in issue based on income reported on the taxpayer’s earlier year’s tax_return affg an unreported order of this court giddio v commissioner t c pincite3 approving the commissioner’s income determination based on a bureau of labor statistics report that indicated the cost of living in a particular geographic area see also barragan v commissioner tcmemo_1993_92 approving the commissioner’s reconstruction of the taxpayer’s gasoline station gross_receipts based on lundberg survey’s semimonthly listing of sec_7491 relating to burden_of_proof with respect to income reconstruction solely through the use of statistical information on unrelated taxpayers as enacted by sec of the internal_revenue_service restructuring and reform act of act publaw_105_206 112_stat_685 does not apply to the instant case for two reasons as follows petitioner 1s a corporation and the provision applies only to individual taxpayers and the examination in the instant case began before date the effective date of sec_7491 b applicable to court proceedings in which there has been an examination see the act sec c stat pincite - - average gasoline prices in a specified area of california affd without published opinion 69_f3d_543 9th cir respondent presented the expert report and testimony of trilby lundberg hereinafter sometimes referred to as lundberg of lundberg survey inc and publisher of the lundberg letter lundberg survey inc is an independent market research company specializing in the u s petroleum and related industries in business since the early 1950’s gathering and publishing fuel price surveys service station population studies branded market share reports and other statistics the lundberg letter is a semimonthly single-subject periodical consisting mainly of lundberg survey data and text descriptions of market developments the results of lundberg’s semimonthly survey of retail diesel_fuel sale prices in the fresno clovis california area for the year in issue resulted in the average prices cents per gallon including taxes shown in table table date full-service self-service dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- p7 - continued table date full-service self-service dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent averaged the lundberg self-service semimonthly amounts to determine an average sale price for each month ’ in order to facilitate comparison with petitioner’s cost information which was net of federal and california excise_taxes and california and county sales_taxes respondent’s agent subtracted cents per gallon and arrived at the monthly net sale prices shown in table table adjusted month lundberg price per gallon date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure both respondent’s counsel and respondent’s agent who testified as to how respondent calculated the amount of the omitted income referred to the lundberg amounts as biweekly it is evident from lundberg’s report supra table and the agent’s description that the lundberg amounts were semimonthly - - we approve of respondent’s use of the lundberg report in reconstructing petitioner’s diesel_fuel gross_receipts with the following two modifications firstly the parties stipulated that the combined california and county sales_taxes rate was percent during the period july through date and was percent during the period date through date respondent’s determination to subtract cents per gallon to reflect the total excise and sales_taxes is upheld for the first months of petitioner’s fiscal however for the remaining months of petitioner’s fiscal when the percent sales_taxes total was in effect the shrinking out of the excise and sales_taxes shall be accomplished by subtracting cents per gallon secondly respondent rounded the lundberg report numbers to the nearest whole cent per gallon this seems to have resulted in a slight upward bias that appears to accumulate to several thousand dollars we direct that the calculations shall be accomplished by rounding the lundberg report numbers to the nearest tenth of a cent per gallon at trial steve testified that petitioner marked up the diesel_fuel by an average of three cents per gallon however it is clear from the last pls and petitioner’s fiscal tax_return that petitioner reported a markup of more than seven cents per gallon see supra table once again steve’s testimony contradicts petitioner’s books_and_records - - on opening brief petitioner charges that the respondent utilized the full service price average from lundberg’s report as opposed to the self-service price petitioner states that from the unrebutted testimony of steve khachatourian all sales of diesel_fuel from petitioner’s place of business was by self- service however at trial respondent’s agent made it plain that she used the self-service prices from lundberg’s report and not the full service prices to reconstruct petitioner’s diesel_fuel gross_receipts the numbers in lundberg’s report and in the reconstruction of petitioner’s income match respondent’s agent’s testimony our understanding of what was done in respondent’s reconstruction of petitioner’s income on this point matches respondent’s agent’s testimony petitioner apparently has completely misunderstood the record on this point much as it misunderstood the record regarding the reconstruction of the number of gallons of diesel_fuel that it sold discussed supra on opening brief petitioner contends as follows the testimony of petitioner through steve khachatourian demonstrated that the diesel sales_price attributed to petitioner and utilized by respondent in assessing the deficiencies and penalties was inaccurate and unreliable and were approximately cents per gallon in excess of that actually charged by petitioner during the tax_year specific examples of sales in the month of june as remembered by steve khachatourian through actual sales receipts produced at time of trial demonstrated that petitioner sold diesel_fuel in the month of june at a price of cents per gallon which wa sec_30 cents less per gallon than the dollar_figure being ascribed to petitioner for the same period of time there is no valid reason stated by respondent as to why prices in the fresno clovis area -- - fresno county were utilized for estimates of prices in le grand california merced county and why the respondent utilized the full service price average as opposed to the self-service price we reject petitioner’s contentions for the following reasons firstly we have carefully reexamined steve’s testimony and do not find any testimony by him about a a 30-cents--per- gallon differential or b sales in june as usual petitioner has not directed our attention to any specific part of the record in connection with these contentions secondly the dsr’s described supra table differ from the lundberg study amounts supra table by to cents per gallon averaging a difference of cents per gallon substantially less than petitioner’s claim of a difference of cents per gallon thirdly at trial petitioner produced what purported to be several charge card sales receipts and two fuel pump computer tapes which steve first presented to respondent’s counsel that morning the parties had stipulated that petitioner did not have any records regarding fuel sales for the tax_year ended date apart from the records already stipulated the court sustained respondent’s motion to strike the documents and related testimony because the documents had not been timely provided to respondent under the court’s standing_pretrial_order the documents were provided to respondent for the first time late in the morning of the first day of the trial--too late for respondent to check the documents’ accuracy or even --- - authenticity or otherwise to explore the significance of what was written on the documents and the documents were so fragmentary charge card sales receipts for certain days in january february and date and partial fuel pump computer tapes for days in date that they may not have been typical of the usual run of petitioner’s diesel_fuel operations there is not any part of steve’s testimony whether or not stricken under the court’s ruling that relates to the fuel pump computer tapes or anything else occurring in date fourthly lundberg testified that her organization did not survey prices in merced county during petitioner’s fiscal but that typically prices in more rural areas are higher than they are in more concentrated metro areas based on steve’s comments about the areas where lundberg’s surveys were conducted and where petitioner conducted its diesel_fuel sales business we conclude that if merced county diesel_fuel prices were different from the surveyed diesel_fuel prices in the fresno county area then it is more_likely_than_not that the merced county diesel_fuel prices would be higher than the fresno county diesel_fuel prices that showed up in the lundberg survey thus it is more_likely_than_not that petitioner was helped rather than hurt by the use of a fresno county survey rather than a merced county survey fifthly at trial respondent’s agent made it plain that she used the self-service prices from lundberg’s report and not the full - - service prices to reconstruct petitioner’s diesel_fuel gross_receipts the numbers in lundberg’s report and in the reconstruction of petitioner’s income match respondent’s agent’s testimony our understanding of what was done in respondent’s reconstruction of petitioner’s income on this point matches respondent’s agent’s testimony petitioner apparently has completely misunderstood the record on this point much as it misunderstood the record regarding the reconstruction of the number of gallons of diesel_fuel that it sold discussed supra thus every part of petitioner’s expressed concern is either flatly contradicted by the record or contrary to petitioner’s assertion not addressed in the record the record does not support any part of petitioner’s expressed concern in light of the record herein we conclude that respondent’s reconstruction as we have slightly modified it is the best that can be done to determine the prices at which petitioner sold diesel_fuel during petitioner’s fiscal c cost_of_goods_sold respondent has explained the reconstruction of petitioner’s cost_of_goods_sold with regard to diesel_fuel as the product of the number of gallons petitioner bought in petitioner’s fiscal 1990--an amount equal to the number of gallons petitioner sold that year and the average price per gallon that petitioner paid--an amount equal to the average cost shown on petitioner’s incomplete purchase - - records as noted supra note respondent’s approach results in petitioner’s cost_of_goods_sold being dollar_figure more than the amount claimed on petitioner’s tax_return on brief petitioner claims at one point that only big_number gallons of diesel_fuel were sold during petitioner’s fiscal but elsewhere petitioner appears to accept respondent’s approach to determining the number of gallons of diesel_fuel it bought and how much petitioner paid for that diesel_fuel we note that petitioner does not ask us to hold that the cost_of_goods_sold as to diesel_fuel is different from that claimed by respondent petitioner does not claim to have bought more diesel_fuel than it sold eg because of evaporation or theft petitioner does not suggest any way in which we should or could arrive at monthly cost averages to be applied to varying purchase amounts---- in contrast to what we have done with regard to gallons of diesel_fuel sales and sale prices neither side suggests that opening and closing_inventory ordinarily an essential element in calculating cost_of_goods_sold should be accounted for in the instant case under the circumstances we uphold respondent’s approach as to petitioner’s diesel_fuel sales cost_of_goods_sold d conclusions based on the foregoing we hold for respondent on this issue except as to the slight modifications described supra - -- il business_expenses a preliminary on its fiscal tax_return petitioner claimed business_expense deductions of dollar_figure in the notice_of_deficiency respondent disallowed only the following business_expense deduction items rents--dollar_figure out of dollar_figure claimed and car truck---all of the dollar_figure claimed respondent did not disturb the remaining dollar_figure of claimed deductions at trial respondent conceded an additional dollar_figure of the claimed rent expenses leaving dollar_figure in disputed rent expenses the parties stipulated monthly summaries of a credit card account in steve’s name a copy of a purported lease between petitioner and its officers steve and andy anda deposition steve gave ina suit by andy against petitioner and steve also steve provided some testimony on the subject at the end of the trial the court directed the parties to file simultaneous briefs and took the trouble to explain to steve the purpose of posttrial briefs in particular the purpose and detailed format of requests for findings_of_fact and statements as to where in the record is the support for each proposed finding of fact see rule ‘rule provides in pertinent part as follows rule briefs continued -- - on opening brief petitioner did not propose any findings_of_fact or present any argument regarding the business_expense deductions petitioner evidently concluded that the business_expense deduction disputes were not worth the necessary effort in violation of the court’s specific directions and explanation neither of petitioner’s briefs includes proposed findings_of_fact or objections to respondent’s proposed findings_of_fact as to the business_expense deduction disputes however on answering brief petitioner did include a short contention that it is entitled to a rent expense deduction at a minimum of continued e form and content all briefs shall conform to the requirements of rule and shall contain the following in the order indicated proposed findings_of_fact in the opening brief or briefs based on the evidence in the form of numbered statements each of which shall be complete and shall consist of a concise statement of essential fact and not a recital of testimony nor a discussion or argument relating to the evidence or the law in each such numbered statement there shall be inserted references to the pages of the transcript or the exhibits or other sources relied upon to support the statement in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact emphasis added - - dollar_figure and an automobile expense deduction of dollar_figure conceding the remaining dollar_figure of that issue we have the power to treat as a default petitioner’s failure to comply with the court’s rules and our specific oral directive see 84_tc_693 affd without published opinion 789_f2d_917 4th cir however petitioner’s actions have not been as egregious as those of the taxpayers and their counsel in stringer also we must recognize petitioner’s pro_se status steve was not a lawyer accordingly we shall not default petitioner on these deductions however petitioner’s complete omission of this matter from its opening brief has had the effect of preventing respondent from replying to petitioner’s contentions we conclude that in the circumstances of the instant case we shall not dismiss petitioner on the issue of business_expense deductions--rather we shall treat petitioner as having conclusively admitted the correctness of respondent’s proposed findings_of_fact bearing on the business_expense deductions except to the extent that petitioner’s statements in its answering brief are clearly inconsistent therewith in which event we have resolved the inconsistencies based on our understanding of the record as a whole see 101_tc_412 n b automobile expenses respondent contends that under sec_162 petitioner is not entitled to the disputed automobile business_expense deduction because petitioner a failed to substantiate that the expenses were incurred and were ordinary and necessary expenses of petitioner’s trade_or_business and b failed to meet the strict record-keeping requirements of sec_274 petitioner maintains that the regquirements of sec_162 a are satisfied at least to the extent of dollar_figure the total of the charges on the nine american express monthly statements in the record we agree with respondent a taxpayer seeking a deduction has the burden of overcoming the presumption of correctness that attaches to the commissioner’s factual determinations in the notice_of_deficiency see rule a 292_us_435 290_us_111 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business e g 79_tc_1 under sec_6001 and sec_1 a and e income_tax regs a taxpayer must keep such permanent books of account or records as are sufficient to establish the -- - amount of gross_income deductions credits or other matters required to be shown on the tax_return if the books_and_records are not adequate to establish the amounts of deductions or credits but we are persuaded that the taxpayer is entitled to deduct more than the commissioner allowed then we are required to make some estimate of how much more should be allowed bearing heavily if we choose upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir however sec_274 and sec_280f d provide that no deduction shall be allowed with respect to passenger automobiles or any other_property used as a means of transportation unless the taxpayer substantiates certain matters by adegquate records or by sufficient records corroborating the taxpayer’s own statement there is no leeway for cohan type approximations under sec_274 see 50_tc_823 affd 412_f2d_201 2d cir we are satisfied that petitioner paid about dollar_figure for months’ worth of american express credit card charges we may fairly assume that petitioner paid additional_amounts for the other months’ charges but we do not have information that persuades us that it is more_likely_than_not that any of these paid amounts satisfy the regquirements of sec_162 as automobile expenses and as far as we can tell the record is - - devoid of any evidence that any of these expenses satisfy the heightened substantiation requirements of sec_274 we hold for respondent on this issue c rent expenses respondent contends that under sec_162 petitioner is not entitled to the disputed rent business_expenses deduction because petitioner has failed to substantiate that the expenses were incurred and were ordinary and necessary expenses of petitioner’s trade_or_business petitioner maintains that the regquirements of sec_162 a are satisfied we agree with respondent a taxpayer seeking a deduction has the burden of overcoming the presumption of correctness that attaches to the commissioner’s factual determinations in the notice_of_deficiency see rule a new colonial ice co v helvering supra welch v helvering supra sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see eg lucas v commissioner supra under sec_6001 and sec_1_6001-1 and e income_tax regs a taxpayer must keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credit or other matters -- - required to be shown on the tax_return if the books_and_records are not adequate to establish the amounts of deductions or credits but we are persuaded that petitioner is entitled to deduct more than respondent allowed then we are required to make some estimate of how much more should be allowed bearing heavily if we choose upon the taxpayer whose inexactitude is of his own making cohan v commissioner f 2d pincite- respondent allows or concedes dollar_figure dollar_figure allowed in the notice_of_deficiency dollar_figure conceded at trial of the claimed dollar_figure rent expenses deduction the only evidence suggesting a greater deduction is the lease which required petitioner to pay a total of dollar_figure to steve and andy during petitioner’s fiscal weighing against petitioner are the following petitioner has not directed us to and we have not found any evidence in the record that petitioner actually made the payments that the lease reguired also the lessors steve and andy were petitioner’s sole shareholders and transactions between related parties are subject_to close scrutiny see 95_tc_107 and cases cited therein steve stated that he and andy received the same amount of rent income from petitioner steve reported only dollar_figure of rent income from petitioner on his tax_return steve said that the rent arrangement he and andy had with petitioner was - al --- often used interchangeably with compensation respondent did not disallow any part of petitioner’s compensation expense deduction neither steve who had signed nor bedevian who had prepared petitioner’s fiscal tax_return both of whom testified provided us with evidence as to what were the intended components of petitioner’s claimed dollar_figure rent expenses deduction based on the foregoing we conclude that petitioner has failed to persuade us that it is more_likely_than_not that petitioner’s deductible rent expenses exceed dollar_figure we hold for respondent on this issue tit sec_6662 respondent determined that petitioner is liable for an accuracy-related_penalty for negligence in the amount of percent of the entire underpayment respondent contends that petitioner failed to exercise due care or do what a reasonable and ordinarily prudent person would do under the circumstances alternatively respondent contends that petitioner is liable for an accuracy-related_penalty in the amount of percent of the entire underpayment for substantial_understatement of tax petitioner maintains that it has no deficiency and therefore is not liable for an accuracy-related_penalty under sec_6662 we agree with respondent - sec_6662' imposes an accuracy-related_penalty if any part of an underpayment_of_tax is due to negligence or intentional disregard of the rules see subsecs a and b of sec_6662 negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see sec_6662 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs sec_6662 provides in pertinent part as follows sec_6662 imposition of accuracy-related_penalty a imposition of penalty --if this section applies to any portion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies b portion of underpayment to which section applies --- this section shall apply to the portion of any underpayment which is attributable to or more of the following negligence or disregard of rules or regulations c negligence --for purposes of this section the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title title_26 the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard -- - sec_6001 and sec_1_6001-1 and e income_tax regs require taxpayers to keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown on their tax returns the books_and_records that petitioner maintained for its fiscal were so inconsistent with each other as to be inadequate to establish petitioner’s diesel_fuel gross_receipts and cost_of_goods_sold which are required to be reported on petitioner’s income_tax return there is no evidence in the record that petitioner kept any meaningful books_and_records as to automobile expenses and rent expenses petitioner’s failure to keep adequate_records under these circumstances constitutes negligence see 762_f2d_891 11th cir affg tcmemo_1983_450 33_tc_226 this negligence resulted in the entire deficiency for petitioner’s fiscal in the instant case petitioner’s underpayment for purposes of sec_6662 is the same as petitioner’s deficiency accordingly we conclude and we have found that petitioner has an underpayment for its fiscal and that all of this underpayment is due to negligence we hold for respondent on this issue ‘3because of our determination as to the negligence etc penalty it is not necessary for us to rule on respondent’s continued -- -- to take account of the foregoing and respondent’s concessions see supra note decision will be entered under rule continued determination in the notice_of_deficiency as to substantial_understatement_of_income_tax see sec_1_6662-2 income_tax regs
